El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
En un procedimiento de desabneio la Corte de Distrito de San Juan dictó sentencia con fecha 21 de marzo de 1935 en favor de la demandante, incluyendo la conclusión o reso-lución de que la demandada disfrutaba la finca en precario. La sentencia no fue notificada a la parte demandada hasta el 26 de marzo de 1935. Ésta apeló el 23 del referido mes y *524año, o sea, tres días antes de archivarse la notificación, y apa-rentemente notificó al letrado de la demandante. Después que la sentencia fué notificada la apelante no dió pasos ulte-riores para investir a esta corte de jurisdicción. Luego de entablar su recurso de apelación, la demandada no radicó fianza de especie alguna. La apelada solicita se desestime el recurso por cuatro fundamentos. El primero es suficiente y será innecesario considerar la supuesta frivolidad envuelta en el cuarto motivo.
La sección 12 de la Ley de Desahucio provee:
“No se admitirá al demandado el recurso de apelación si no con-signa en secretaría el importe del precio adeudado hasta la fecha de la sentencia, cuando el desahucio se funde en falta de pago de las cantidades convenidas.
“En cualquier otro caso será requisito indispensable para ejer-citar el recurso de apelación por parte del demandado, que éste otor-gue fianza, a satisfacción del tribunal, para responder de los daños y perjuicios que puedan irrogarse al demandante, y de las costas de la apelación.
“Tanto la consignación como la fianza de que habla la presente sección deberán quedar formalizadas dentro del término concedido para la apelación.”
Toda vez que la apelante no ha prestado fianza, el recurso debe ser desestimado. Soto Gras v. Boardman, 38 D.P.R. 324; Alvira v. Ayala, 38 D.P.R. 1014.
La apelada también solicitó la desestimación del recurso por haber sido radicado prematuramente. Después que se dicta una sentencia, la parte demandada tiene derecho a apelar sin esperar que se le notifique. Veve v. Fajardo Sugar Co., 17 D.P.R. 1036; Torres v. Calaf, 17 D.P.R. 1183; Sucn. Andrades v. Sosa, 45 D.P.R. 732.
Por tanto, es innecesario considerar la alegación de que el recurso no fué entablado dentro fie cinco días a partir del archivo de la notificación de la sentencia.

Bebe desestimarse el recurso.